Name: 91/331/EEC: Commission Decision of 3 June 1991 determining the arrangements for defraying the measures for vaccination against African horse sickness in Spain (Only the Spanish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: public finance and budget policy;  means of agricultural production;  health;  Europe;  agricultural activity
 Date Published: 1991-07-06

 Avis juridique important|31991D033191/331/EEC: Commission Decision of 3 June 1991 determining the arrangements for defraying the measures for vaccination against African horse sickness in Spain (Only the Spanish text is authentic) Official Journal L 178 , 06/07/1991 P. 0038 - 0038COMMISSION DECISION of 3 June 1991 determining the arrangements for defraying the measures for vaccination against African horse sickness in Spain (Only the Spanish text is authentic) (91/331/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1) and in particular Article 43 (1) thereof, Whereas cases of African horse sickness have been occurring in Spain from September 1989 onwards; whereas recourse to vaccination against African horse sickness by the Spanish authorities must be considered as a necessary means of combating this disease; Whereas, in the circumstances, the Community should make a financial contribution to the vaccination measures carried out by the Spanish authorities; Whereas under the arrangements introduced by Decision 90/424/EEC and in particular the second subparagraph of Article 43 (1) thereof, the Community's financial contribution must be limited to the vaccination operations carried out between 1 September 1989 and 31 August 1990; Whereas the Spanish authorities should send to the Commission full details relating to the vaccination operations during the period in question; Whereas it seems reasonable for the Community to bear 100 % of the cost of supply of the vaccine and 50 % of the costs incurred in carrying out the vaccination; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Spain may obtain a financial contribution from the Community for the vaccination measures against African horse sickness carried out between 1 September 1989 and 31 August 1990. Article 2 Spain shall send to the Commission full details relating to the vaccination operations carried out between 1 September 1989 and 31 August 1990 and in particular: - rules governing the vaccination programme, - the national and regional authorities responsible for its implementation, - the rules to counter the risk of the spread of the disease, - the measures taken in particular as regards identification and registration of holdings with a view to ensuring that all the equidae have in fact been vaccinated. Article 3 The financial contribution by the Community is hereby fixed at: - 100 % of the costs incurred by Spain for the supply of vaccine, - 50 % of the costs incurred by Spain in carrying out the vaccination in question. Article 4 1. The Community's financial contribution shall be granted after: - the Commission has received the information referred to in Article 2, - the supporting documents have been supplied. 2. The elements referred to in paragraph 1 shall be sent by Spain no later than six months from the notification of this Decision. Article 5 This Decision is addressed to the Kingdom of Spain. Done at Brussels, 3 June 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 19.